Citation Nr: 1446064	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-11 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a duodenal ulcer.

2.  Entitlement to a rating in excess of 20 percent for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from December 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

A videoconference hearing was held in December 2012 before the undersigned Veterans' Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

The issue of entitlement to a rating in excess of 20 percent for a duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's duodenal ulcer has, at a minimum, been productive of recurring episodes of severe symptoms including, daily episodes of severe abdominal pain, mild anemia, and reoccurring melena.


CONCLUSION OF LAW

The criteria for a rating of at least 20 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7305 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a March 2010 letter, VA satisfied its duty to notify the Veteran.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA treatment records and lay statements by the Veteran and a friend are of record.  VA provided the Veteran with VA examinations in April 2010 and August 2012.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative from Disabled American Veterans presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim for an increased rating, and the Veteran and his representative, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).
Based on the foregoing, the Board finds that VA satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.   

Additionally, staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's duodenal ulcer is rated under 38 U.S.C.A. § 4.114, Diagnostic Code 7305 (2013).  Under Diagnostic Code 7305, a 20 percent rating is for application with moderate disability, recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  Id.  A 40 percent rating is warranted when there is moderately severe disability, evidenced by less than severe symptoms but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Id.  A 60 percent rating, the highest available under Diagnostic Code 7305, is warranted when there is severe disability, pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

Analysis 

At his April 2010 QTC examination, the Veteran reported that he last received treatment for his ulcer in early 2010, had not been hospitalized, incapacitated, and had no serious complications.  The Veteran denied nausea, vomiting, hermatenesis, melena, diarrhea, and constipation.  He reported taking anti-acids, omeprazole, and Zantac.  Upon physical examination, the Veteran's abdomen was essentially normal, but he had tenderness to gentle palpation.  No signs of weight loss or anemia were noted.  

VA treatment records, dated November 2010 through March 2012, indicated that the Veteran reported abdominal discomfort, provoked by stress and physical activity, such as lifting or bending, or going long periods without eating.  He also reported persistent dyspepsia and intermittent melena.  The Veteran reported that his daily abdominal pain was a 5/10.  Treatment records noted that the Veteran had a history of anemia, but had not required iron supplements and had not experienced weight loss.  

The August 2012 VA examination report indicated that the Veteran had recurring episodes of non-severe symptoms, including abdominal pain and mild melena, which occurred more than four times per year and lasted less than one day.  The examiner noted that the Veteran's ulcer had not caused anemia, weight loss, incapacitating episodes, or impacted his ability to work.

In a December 2012 statement, the Veteran's friend, M. D., stated that she had seen the Veteran have noticeable severe stomach pains while he was helping her do yard work.  Specifically, she noted that the Veteran began having severe stomach pain, became pale, and started sweating profusely.  She noted that this lasted several minutes and that the Veteran told her this happened whenever he did physical labor.  

At his December 2012 videoconference hearing, the Veteran testified he got stomach pain, which he rated as a 9/10, whenever he did physical activities.  He noted that his pain was accompanied by cold sweats and diarrhea.  He noted that it usually went away in 5-15 minutes.  He stated that his flare-ups were not so bad that he had to lie down and curl up in a ball, but that they were severe, forced him to sit down, and caused occupational and social impairment.  The Veteran also testified that he believed there was a miscommunication with his QTC and VA examiner, in that they did not understand that his flare-ups occurred on a daily basis.  
The evidence indicated that throughout the period on appeal, the Veteran's duodenal ulcer symptoms have, at the least, more nearly approximated the criteria for a 20 percent rating, in that he experienced recurring episodes of severe symptoms and nearly continuous moderate manifestations.  Accordingly, the Board finds that at least a 20 percent rating is warranted.

The issue of entitlement to a disability rating in excess of 20 percent for a duodenal ulcer is remanded to the AOJ.  


ORDER

For the entire period on appeal, a 20 percent rating for the Veteran's duodenal ulcer is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal, for a rating in excess of 20 percent for a duodenal ulcer.

Initially, the Board notes that there appear to be outstanding VA treatment records.  At his December 2012 videoconference hearing, the Veteran testified that he received VA treatment in August 2012 and that he had an upcoming primary care appointment in February 2013.  A review of the record indicates that these treatment records have not been associated with the Veteran's claims file.  Accordingly, a remand to obtain all outstanding VA treatment records is necessary.  

Additionally, at his hearing, the Veteran testified that he did not believe that his August 2012 VA examination was adequate.  Specifically, the Veteran asserted that there was a miscommunication with the examiner, whereby the examiner did not understand that he experienced daily ongoing severe ulcer attacks.  In light of the Veteran's assertion and VA treatment records, which corroborate his reports of frequent flare-ups, the Board finds that another VA examination should be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from March 2012 to present from the VA Southern Nevada Healthcare System, along with records from all associated outpatient clinics.   

2.  Schedule a VA examination, to assess the current nature and severity of the Veteran's service-connected duodenal ulcers.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All clinical findings should be reported in detail, and the Veteran's ulcer symptoms should be evaluated in accordance with VA rating criteria.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


